       Case 2:13-cr-00103-MCE Document 391 Filed 12/08/20 Page 1 of 2


 1   COSCA LAW CORPORATION
     CHRIS COSCA (SBN 144546)
 2   1007 7th Street, Suite 210
     Sacramento, CA 95814
 3   (916) 440-1010

 4   Attorney for Defendant
     JANNICE RIDDICK
 5
 6                              IN THE UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8
      UNITED STATES OF AMERICA, )                     CASE NO. 2:13-CR-00103 MCE
 9                              )
                Plaintiff,      )                     WAIVER OF PERSONAL APPEARANCE AND
10                              )                     REQUEST TO APPEAR VIA VIDEO-
11                 vs.          )                     TELECONFERENCE
                                )
12    JANNICE RIDDICK,          )                     Date: December 17, 2020
                                )                     Time: 10:00 A.M.
13             Defendant.       )                     Judge: Hon. Morrison C. England, Jr.
                                )
14
15
             On March 30, 2020, Chief United States Judge Mueller issued General Order 614,
16
     “Coronavirus Public Emergency Authorizing Video-teleconferencing and Telephone
17
     Conferencing for Criminal Proceedings under Section 15002 of the Coronavirus Aid, Relief and
18
     Economic Security (CARES) Act,” which authorizes the use of videoconferencing – or
19
     telephone phone conferencing if videoconference is not reasonably available – in various
20
     criminal proceedings.
21
             Ms. Riddick, having been advised of her right to appear in person for her Initial
22
     Appearance and Admit/Deny hearing, as well as of the ability to waive her personal appearance
23
     and appear via video-teleconference, has elected to waive her right to personally appear at her
24
     December 17, 2020 Initial Appearance and Admit/Deny hearing. She instead requests to appear
25
     via video-teleconference. If video-teleconference becomes unavailable, she consents to appear
26
     via teleconference.
27
     ///
28

       Waiver of Personal Appearance and Request to        -1-         United States v. Riddick, 2:13-cr-00103-MCE
       Appear Via Video-Teleconference
      Case 2:13-cr-00103-MCE Document 391 Filed 12/08/20 Page 2 of 2


 1          Ms. Riddick further agrees that the Initial Appearance and Admit/Deny hearing in this

 2   matter cannot be further delayed without serious harm to the interests of justice, within the

 3   meaning of General Order 614.
 4          Finally, Ms. Riddick consents to counsel signing this waiver on her behalf, pursuant to
 5   General Order 616. She stipulates that i) obtaining her wet signature is both impractical and
 6   imprudent, given the pandemic; ii) she has had an opportunity to consult with counsel regarding
 7   this matter; and iii) after said consultation, she consents to her counsel signing this order
 8   electronically on her behalf.
 9                                                   Respectfully submitted,
10   Date: December 2, 2020                          /s/ Chris Cosca for Jannice Riddick
                                                     JANNICE RIDDICK
11
                                                     DEFENDANT
12
13
     Date: December 2, 2020                          /s/ Chris Cosca
14                                                   CHRIS COSCA
15                                                   Attorney for Defendant
                                                     JANNICE RIDDICK
16
17                                                   ORDER
18          The Court, having received and considered the defendant’s waiver of personal
19   appearance, and good cause appearing therefrom, hereby orders that the defendant’s electronic
20   signature is accepted pursuant to General Order 616. Furthermore, her request to appear via
21   video-teleconference (or telephone, if video-teleconference services become unavailable) for the
22   December 17, 2020 Initial Appearance and Admit/Deny hearing is GRANTED.
23          IT IS SO ORDERED.
24   Dated: December 7, 2020
25
26
27
28

      Waiver of Personal Appearance and Request to     -2-         United States v. Riddick, 2:13-cr-00103-MCE
      Appear Via Video-Teleconference
